EXHIBIT 10.17

 

LOGO [g6481756481785image.jpg]

Notice of Grant

Babcock & Wilcox Long-Term Incentives

[Date]

TO: [Name]

The Company is pleased to advise that you have been granted long-term incentives
as follows:

 

Date of Grant:

                

Performance Restricted Stock Units Granted:

  

 

             

Restricted Stock Units Granted:

                

Non Qualified Stock Options Granted:

               @            

By your signature below, you agree that these incentives are granted under and
governed by the terms and conditions of the 2010 Long-Term Incentive Plan of The
Babcock & Wilcox Company (as amended and restated to date, the “Plan”), and the
2014 B&W Restricted Stock Units, Stock Options and Performance Restricted Stock
Units Agreements, which are attached to and made a part of this document. A copy
of the Plan and the Prospectus relating to the stock issued under the Plan can
be found at http://equityawardcenter.schwab.com under the “At a Glance/My
Company Info” tab in your Schwab account. The Plan and Prospectus are
incorporated by reference and made a part of this document. If you would like to
receive a copy of either the Plan or Prospectus, please contact             at
[telephone number] or [email].

Please acknowledge (1) your receipt and acceptance of this Notice of Grant and
accompanying long-term incentives and (2) your agreement with the terms
contained in the Grant Agreement governing such long-term incentives, by signing
both this Notice and the enclosed copy hereof and returning one such signed copy
to The Babcock & Wilcox Company at The Harris Building, 13024 Ballantyne
Corporate Place, Charlotte, NC 28277, Attention:                 and marked
“Personal and Confidential.” Your long-term incentives will not be effective
until you return a signed copy of this Notice. Please do so no later than 30
days from the date of the Notice.

 

 

     Date:           

[Name]

        